The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	This action is the second Office Action of the third RCE filed for this Application.  The Applicant’s amendments and arguments filed on 5/27/2022 have been fully considered. Claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 14, 15, 18, 21, and 22 are pending. Claims 1, 10, 11, and 13 are Currently Amended. Claims 3, 6, 9, 16, 17, 19, and 20 are Cancelled. Claims 2, 4, 5, 7, 8, 12, 14, 15, 18, 21, and 22 are Original or as Previously Presented.

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) for application EP16184816.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The foreign priority date is 08/18/2016.

Response to Arguments
3.	The Claim Rejections under 35 U.S.C. 103 set forth in the prior Office Action are withdrawn  The Applicant has amended the claims to recite processing transactions by transaction processing nodes on the issuer server and the Applicant's arguments are persuasive.

	However, the Examiner asserts the Applicant's argument is not completely applicable to the Claim 10 which recites, "wherein the transactions are authorized by the system …". The Examiner suggests amending the broadly claimed "system" to recite transaction authorization either on the issuer server or by a transaction processing node in accordance with the inventive concept.

END -- Response to Arguments

DETAILED ACTION

Specification
4.	35 U.S.C. 112(a), requires the specification to be written in “full, clear, concise, and exact terms". The Abstract and Paragraphs [0006], [0008], [0010], [0011], and [0012] disclose  “transaction processing management node(s)”. Paragraphs [0031], [0034], [0037], [0038], [0039], [0040], [0041], [0043], [0059], [0061], and [0062] disclose "agent manager node(s) 41". Figure 4 depicts an "agent manager node". The Examiner asserts the “transaction processing management node(s)” and "agent manager node(s) 41" are the same item.  Accordingly, the Specification requires amendment to clarify this ambiguity by using one name and number for the same item. The Examiner suggests amending the Specification to refer only to "agent manager node(s); otherwise the Drawing will require amendment as well. Also see the rejection under 35 U.S.C. 112(b) below regarding this issue.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 14, 15, 18, 21, and 22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claims 1, 5, 10, 11, 12, and 13 recite “transaction processing management node(s)”.  The Specification discloses in Par [0031], "In this embodiment, the transaction infrastructure server 8 includes a master node 51 that interacts with agent manager nodes 41 disposed at each issuer server 15. As will be described below, the master node 51 provides some control of the operation of the agent nodes and receives reports from the agent nodes on the performance of the issuer server, whereas the agent manager nodes 41 determine local provisioning of processing nodes 42 and provide local control according to rules set from the master node 31. The processing nodes 42 implement transaction authorization for the issuer". However, the Specification discloses in Par [0008], "The transaction processing management node may be adapted for interaction with a master node of the transaction infrastructure, wherein the master node is physically separate apparatus, not local to the computing apparatus. One master node may interact with a number of management nodes. In this case, the transaction processing management node may be adapted to receive control information from the master node".  Figure 4 depicts an "agent manager node". The disclosure regarding “transaction processing management node(s)” vs. "agent manager node(s)" is indefinite because the “transaction processing management node(s)” and the "agent manager nodes 41" seem to be the same item. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the “transaction processing management node(s)” and the "agent manager nodes 41" are, in fact, the same item.  Therefore, the Examiner interprets the phrase “transaction processing management node(s)” in the Claims are "agent manager node(s)".

Dependent claims 2, 4, 7, 8, 14, 15, 18, 21, and 22 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claims 1, 10, and 13 recite an "infrastructure server". The Specification discloses a "transaction infrastructure server", but not just an "infrastructure server". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the claimed "infrastructure server" is the "transaction infrastructure server" in all places.

Dependent claims 2, 4, 5, 7, 8, 12, 14, 15, 18, 21, and 22 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

c) 	Claims 1, 10, and 13 recite, “wherein the valid transaction authorization rules are established by the issuer".  The PG Pub Specification discloses in Par [0004], "The transaction is authorized by the issuer 5, typically according to rules established by the transaction infrastructure provider"; AND in Par [0026], "The transaction is authorized by the issuer 5, typically according to a process established by the transaction infrastructure provider to allow authorization rules to be established and implemented by the issuer 5".  The disclosure in these two paragraphs seems to be conflicting; however, based on the context of the Specification, the Examiner interprets Par [0004] is unambiguous whereas Par [0026] is ambiguous and interpreted as, "The transaction is authorized by the issuer 5, typically according to a process established by the transaction infrastructure provider to allow authorization rules to be established by the transaction infrastructure provider and implemented by the issuer 5". That is, applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the rules are established by the transaction infrastructure provider, but implemented/applied at the transaction processing node of the issuer.	

Dependent claims 2, 4, 5, 7, 8, 12, 14, 15, 18, 21, and 22 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

d)	Claim 1 recites, "an interface to the transaction processing infrastructure for receiving, via an infrastructure communication port of the issuer server, transaction data associated with a  current transaction for transaction authorization processing operations".  The Claim is indefinite regarding whether the transaction processing infrastructure or the issuer server receives the data. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this Claim 1 limitation as, "an interface to the transaction processing infrastructure for receiving by the issuer server, via an infrastructure communication port of the issuer server, transaction data associated with a current transaction for transaction authorization processing operations"

Dependent claims 2, 4, 5, 7, 8, and 22 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

e)	Claim 13 recites, "performing, locally by the transaction processing node, via an infrastructure communication port of the issuer server, the transaction operation on the transaction data using …". The phrase "via an infrastructure communication port of the issuer server" is out of place in this context. The Examiner interprets this limitation as, "performing, locally by the transaction processing node,received via an infrastructure communication port of the issuer server using …".

Dependent claims 14, 15, 18, and 21 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

f)	Claim 10 recites, "and wherein authorizing, by the system, transactions issued by the issuer completes transaction authorization processing operations". Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as, "and wherein authorizing, by the system, transactions transaction processing node at the issuer completes transaction authorization processing operations.".	

	Dependent claims 14, 15, 18, and 21 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 
	
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The examiner can normally be reached Mon-Thu from 7:00 a.m. to 11 a.m., Central Standard Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691